Citation Nr: 1756347	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army on active duty from February 1971 to April 1972.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal previously included claims of service connection for left and right upper extremity peripheral neuropathy.  Both claims were granted by the RO in a May 2016 rating decision.  They are no longer before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  His VA treatment records show that he is diagnosed with- and treated for- hypertension.  While he has not been afforded a VA examination specifically for this condition, it has been addressed in VA examinations pertaining to diabetes mellitus type II.  

A September 2009 VA examination report shows a VA examiner opined hypertension is not caused or aggravated by diabetes mellitus type II because it pre-existed the onset of diabetes and because diabetes, which had only been diagnosed in May 2009, had not existed long enough to aggravate hypertension.  An opinion regarding direct service connection was not provided.  An August 2010 VA examination report shows a VA examiner did not find hypertension to be a diabetic complication of diabetes mellitus type II.  Subsequent VA examinations dated October 2011and August 2015 simply did not identify hypertension as a complication of the Veteran's diabetes mellitus type II.  

The current evidence of record does not allow for the Board to make a fully informed decision.  Remand is required to schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  38 C.F.R. § 3.159(c)(4).  The examiner should consider both direct and secondary theories of entitlement.  It is noted the Veteran is presumed to have been exposed to herbicides as he has verified service in the Republic of Vietnam beginning on August 17, 1971 and ending on April 10, 1972.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  While hypertension is not enumerated under § 3.309(e) and, therefore, not eligible service connection on a presumptive basis as due to herbicide exposure, service connection should still be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see 79 Fed. Reg. 20,308-309 (Apr. 11, 2014) (In its 2006 update, the National Academy of Sciences elevated hypertension to the "Limited or Suggestive Evidence" category, i.e., "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

The examiner is asked to answer the following three questions:

(A)  Did hypertension manifest to a degree of 10 percent or more within a year of his discharge from active service in April 1972?

(B)  Is it at least as likely as not (a 50 percent or greater probability) that hypertension was incurred in, or is otherwise related to, active service, to include exposure to herbicides.

The examiner may presume the Veteran was exposed to herbicides in the Republic of Vietnam.  The response to this question should not be limited to herbicide exposure; rather, that is only one factor of the Veteran's active service that is to be considered.  

The examiner should consider that the National Academy of Sciences elevated hypertension to the "Limited or Suggestive Evidence" category, i.e., "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  79 Fed. Reg. 20,308-309.

A negative opinion based on herbicide exposure should not be premised on the absence of the disease from 38 C.F.R. § 3.309(e).  A more cogent explanation is requested.

(C)  Is it at least as likely as not that hypertension was proximately caused or aggravated by service-connected diabetes mellitus type II?

This question requires two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the hypertension prior to its aggravation by diabetes mellitus type II.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be considered, to include the Veteran's lay statements.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




